                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


Guild Associates, Inc.,
                                                              Case No: 2:18-cv-361
                Plaintiff,
                                                              Judge Graham
        v.
                                                              Magistrate Judge Deavers
Xichun Zhou., et al.,

                Defendants.
                                         Opinion and Order

                                                  I.
        Plaintiff Guild Associates brings this misappropriation of trade secrets action against former
employee Xichun Zhou and his firm Vitan-Biotech LLC. Plaintiff, an Ohio corporation, is a
bioscience technology firm and employed Zhou as a lead researcher and manager from 2013 to 2016.
According to the complaint, Zhou concealed the fact that he had dual employment with a competitor,
Vitan-Biotech in Colorado. Zhou allegedly used the intellectual property and trade secrets he obtained
at Guild to advance the interests of Vitan-Biotech. Guild alleges that Vitan-Biotech and Zhou, now
a Colorado resident, continue to unlawfully use Guild’s proprietary information. Guild alleges that
Zhou’s activities are in violation of the Guild Associates Employee Intellectual Property Agreement
he signed in 2013.

                                                 II.
        This matter is before the court on defendants’ motion to dismiss, or alternatively to stay, in
favor of binding arbitration. The Federal Arbitration Act governs written provisions in a “contract
evidencing a transaction involving commerce to settle by arbitration a controversy thereafter arising
out of such contract or transaction.” 9 U.S.C. § 2. Contracts of employment may fall within the
FAA’s coverage. See Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 118 (2001). Here, the numerous
references in the Employee Intellectual Property Agreement to inventions, patents, copyrights,




                                                  1
products, business strategies and activities would, on their face, appear to contemplate an involvement
in interstate commerce. 1 See Doc. 1-2.
        Under the FAA, arbitration agreements “shall be valid, irrevocable, and enforceable, save upon
such grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. When a
cause of action is determined to be covered by arbitration, the court “shall on application of one of
the parties stay the trial of the action until such arbitration has been had in accordance with the terms
of the agreement, providing the applicant is not in default in proceeding with such arbitration.” 9
U.S.C. § 3.
        The Employee Intellectual Property Agreement contained an arbitration clause, and it’s an
unusual one:
        Guild Associates encourages that any and all claims or controversies between you and
        Guild Associates relating to claims for breach of contract shall be resolved by final
        binding arbitration in accordance with the rules of the American Arbitration
        Association.

Employee Agr. at ¶ 10. There is no doubt that Guild’s claims against Zhou relate to an alleged breach
of contract within the scope of the arbitration provision. The question is one of intent for arbitration
to be mandatory or permissive.
        On the question of intent, the parties’ arguments demonstrate that the arbitration clause is
reasonably susceptible to dual interpretations. The word “shall” suggests a mandatory obligation to
arbitrate, while the word “encourages” suggests that arbitration is permissive. And reasonable
objections can be made against either interpretation. If the clause were permissive, why didn’t the
parties use the word “should” instead of “shall”? If the clause were mandatory, why didn’t they use
the word “advises” instead of “encourages”? The arguments on this issue could go in circles, but
there is no doubt that the parties did contemplate arbitration as a means to settle their disputes.
        The court finds that the ambiguity should be resolved in favor of arbitration, for several
reasons. For one, it effectuates the intent of the parties in this unusual situation. See Stout v. J.D.
Byrider, 228 F.3d 709, 714 (6th Cir. 2000) (“[A] federal court must determine whether the parties
agreed to arbitrate the dispute at issue.”). Even under Guild’s reading of the Employee Agreement,
Guild certainly agreed to arbitration. Guild was the party which, through its adoption of the word
“encourages,” represented its belief that all disputes “shall be resolved by final binding arbitration.”


1
  Even if the FAA does not control here, the parties agree that Ohio law is consistent with the FAA.
See O.R.C. § 2711.02(B).
                                                   2
If there were a party to the Employee Agreement who arguably did not agree to mandatory arbitration,
it was Zhou. But he now agrees to submit to what Guild expressly agreed to and wanted from the
start – arbitration.
        Next, resolving the ambiguity in favor of arbitration effectuates the purpose of the FAA and
complies with controlling case law. The Sixth Circuit has directed: “Courts are to examine the
language of the contract in light of the strong federal policy in favor of arbitration. . . . Likewise, any
ambiguities in the contract or doubts as to the parties’ intentions should be resolved in favor of
arbitration.”   Stout, 228 F.3d at 714 (internal citations omitted). See also Moses H. Cone Mem’l
Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983) (“The [FAA] establishes that, as a matter of
federal law, any doubts concerning the scope of arbitrable issues should be resolved in favor of
arbitration . . . .”); Mitsubishi Motors Corp. v. Soler Chrysler–Plymouth, Inc., 473 U.S. 614, 626 (1985);
AT&T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 650 (1986) (courts should presume
arbitrability and not deny an order to arbitrate the grievance “unless it may be said with positive
assurance that the arbitration clause is not susceptible of an interpretation that covers the asserted
dispute. Doubts should be in favor of coverage.”) (internal citations and quotation marks omitted).
        Finally, the court may look to state law on matters of contract interpretation. See Great Earth
Cos. v. Simons, 288 F.3d 878, 889 (6th Cir. 2002). Guild drafted the Employee Agreement and
required Zhou to sign it as a condition of employment. See Employee Agr. (attributing authorship to
the Human Resource Supervisor for Guild). In Ohio, when an ambiguity cannot be resolved by
extrinsic evidence (and Guild does not assert that it can be), then the ambiguity “must be construed
against the drafter.” Cadle v. D’Amico, 2016-Ohio-4747, ¶ 33, 66 N.E.3d 1184, 1189 (Ohio Ct. App.
2016) (citing cases). The court construes the Employee Agreement against Guild, so as to require
arbitration of Guild’s claims.

                                                   III.
        Accordingly, the court grants the defendants’ request to compel arbitration. The court further
notes that defendant Vitan-Biotech, though not a signatory to the Employee Agreement allegedly had
Zhou as its sole employee, such that the claims against Vitan-Biotech are intertwined with those
against Zhou. See Doc. 12 at PAGEID 51.
        The FAA contemplates that a court will stay the federal action pending arbitration. Thus, the
court GRANTS defendants’ motion (doc. 12) insofar as it seeks in the alternative to STAY this action



                                                    3
pending the completion of arbitration. Within 30 days of the arbitrator’s decision, the parties must
submit to the court a joint status report detailing the status of this case.




 Date: September 13, 2019                                s/ James L. Graham
                                                         James L. Graham
                                                         United States District Judge




                                                     4
